The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-12 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 4, 2020 and August 18, 2020 are being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Chad Rink (Reg. No. 58,258) on July 25, 2022.
Claims 7, 10, and 12 have been amended as follows.
Claim 7, line 2: after the word “includes” insert ---at least one of---.
Claim 10, line 2: after the word “comprising” insert ---at least one of---.
Claim 12, line 1: after the word “comprise” insert ---at least one of---.


Allowable Subject Matter
Claims 1-12 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The present claims 1-12 are allowable over the closest references: Petty et al. (U.S. Patent 6,296,760), Tsuzawa et al. (U.S. Patent 8,505,746), Oda et al. (U.S. Patent Application Publication 2010/0292481 A1), Peinemann et al. (U.S. Patent 10,450,632), and Inoue et al. (U.S. Patent 9,199,219).
Petty discloses a device for removing and concentrating ionic metal species from water, said device comprising: 
a nonporous polymeric membrane for capturing on an external surface thereof ionic metal species dissolved in water; and
a hydrophobic sequestration medium contained by said membrane for transforming the ionic metal species captured by said membrane into a complexed, non-mobile metal species,
wherein said hydrophobic sequestration media comprises a sequestration medium capable of diffusing through the polymeric membrane at a controlled rate and of forming said complexed, non-mobile metal species, and 
wherein said sequestration medium comprises a mixture of a metal complexing agent and a long chain organic acid (claims 1-3).
Tsuzawa discloses a dope solution for membrane production comprising polyethersulfone having high strength, high water permeability, a high rejecting ability and excellent contamination resistance, a separation membrane, and a process for producing the separation membrane are provided. The dope solution for membrane production contains a polyethersulfone and a solvent for thermally induced phase separation selected from the group consisting of 3-pyridinemethanol, 4-methyl-1,3-dioxolane-2-one, 4-benzylpiperidine, trimethyl phosphate, 1,3-dioxolane-2-one and mixtures thereof (abstract).
Oda discloses a method for producing a conjugated aromatic compound comprising reacting an aromatic compound (A) wherein one or two leaving groups are bonded to an aromatic ring with an aromatic compound (A) having the same structure as that of the above-mentioned aromatic compound (A) or an aromatic compound (B) being structurally different from the above-mentioned aromatic compound (A) and having one or two leaving groups bonded to an aromatic ring, in the presence of a nickel compound, a ligand, a manganese salt and a metal reducing agent, wherein the aromatic rings of the aromatic compounds (A) and (B) are independently a benzene ring, a biphenyl ring, a naphthalene ring, a fluorene ring, an anthracene ring, a phenanthrene ring, a thiophene ring, a pyrrole ring, a pyridine ring, a pyrimidine ring, a quinoline ring, an isoquinoline ring or a quinoxaline ring, and the aromatic ring may be substituted with at least one group uninvolved in the reaction, wherein the aromatic compound (A) is an aromatic compound represented by the formula (3):

    PNG
    media_image1.png
    355
    731
    media_image1.png
    Greyscale


wherein A2 represents an amino group substituted with one or two C1-C20 hydrocarbon groups, or a C1-C20 alkoxy group, and the above-mentioned hydrocarbon and alkoxy groups may be substituted with at least one group selected from the group consisting of a fluorine atom, a C1-C20 alkoxy group, a C6-C20 aryl group, a C6-C20 aryloxy group, a C2-C20 acyl group and a cyano group, 
R7 is independently in each occurrence a hydrogen atom, a fluorine atom, a C1-C20 alkyl group, a C1-C20 alkoxy group, a C6-C20 aryl group, a C6-C20 aryloxy group, a C2-C20 acyl group or a cyano group, and the above-mentioned C1-C20 alkyl, C1-C20 alkoxy, C6-C20 aryl, C6-C20 aryloxy and C2-C20 acyl groups may be substituted with at least one substituent selected from the group consisting of a fluorine atom, a cyano group, a C1-C20 alkoxy group, a C6-C20 aryl group and a C6-C20 aryloxy group, and the neighboring two R7s may be bonded to form a ring, 
X2 represents a chlorine atom, a bromine atom or an iodine atom, and m represents 1 or 2 and k represents 4-m (claims 1-7).
Peinemann discloses a method of isolating metal ions contained in a solution comprising:
contacting a metal ion-containing solution with a microporous polymeric body wherein the polymer comprises recurring units of the general formula:

    PNG
    media_image2.png
    196
    587
    media_image2.png
    Greyscale

whereby a fraction of metal ions binds to the microporous polymeric body and wherein R is a bivalent hydrocarbon radical; 
wherein contacting the metal ion-containing solution with the microporous polymeric body comprises passing the metal ion-containing solution through the microporous polymeric body with pressurized air; 
wherein the metal-ion containing solution comprises a first metal ion and a second metal ion; wherein the microporous polymeric body selectively absorbs the first metal ion; 
wherein the first metal is gold and the second metal is copper; wherein the metal ion-containing solution comprises 100 to 500 ppm gold metal ions, and 
wherein the polymer comprises the following recurring unit (claims 1-8):

    PNG
    media_image3.png
    171
    642
    media_image3.png
    Greyscale


   	 
	Inoue discloses a porous metal adsorbent comprising a polyamine polymer having repeating units of ethyleneimine and N-carboxy-methylated ethyleneimine and represented by the following formula (1) and in which the average molecular weight of polyethyleneimine forming a chain frame is 600 to 150,000 
    PNG
    media_image4.png
    225
    745
    media_image4.png
    Greyscale


wherein n represents a positive integer and m represents a positive integer; the polyamine polymer being immobilized on a porous polymer support by reacting the polyamine polymer with a porous polymer support having a functional group reactive with an imino group, said functional group being any of a halogenated alkyl group and an epoxy group, and
wherein the porous metal adsorbent has a metal adsorption capacity of 0.44-0.52 mmol Cu/g (claims 1-2).
 	However, Petty et al., Tsuzawa et al., Oda et al., Peinemann et al., and Inoue et al. do not disclose or fairly suggest the claimed polymer, having a chemical structure of:


    PNG
    media_image5.png
    288
    935
    media_image5.png
    Greyscale
   
wherein Q is quinoline-based group,
n = 90-450, o=10-50, and p=0-20, as per instant claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Petty et al., Tsuzawa et al., Oda et al., Peinemann et al., and Inoue et al. to render the present invention anticipated or obvious to one of ordinary skill in the art.
7.	In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764